19-23491-rdd   Doc 1   Filed 08/19/19    Entered 08/19/19 10:12:02   Main Document
                                        Pg 1 of 15
19-23491-rdd   Doc 1   Filed 08/19/19    Entered 08/19/19 10:12:02   Main Document
                                        Pg 2 of 15
19-23491-rdd   Doc 1   Filed 08/19/19    Entered 08/19/19 10:12:02   Main Document
                                        Pg 3 of 15
19-23491-rdd   Doc 1   Filed 08/19/19    Entered 08/19/19 10:12:02   Main Document
                                        Pg 4 of 15
19-23491-rdd   Doc 1   Filed 08/19/19    Entered 08/19/19 10:12:02   Main Document
                                        Pg 5 of 15
19-23491-rdd   Doc 1   Filed 08/19/19    Entered 08/19/19 10:12:02   Main Document
                                        Pg 6 of 15
19-23491-rdd   Doc 1   Filed 08/19/19    Entered 08/19/19 10:12:02   Main Document
                                        Pg 7 of 15
19-23491-rdd   Doc 1   Filed 08/19/19    Entered 08/19/19 10:12:02   Main Document
                                        Pg 8 of 15
19-23491-rdd   Doc 1   Filed 08/19/19    Entered 08/19/19 10:12:02   Main Document
                                        Pg 9 of 15
19-23491-rdd   Doc 1   Filed 08/19/19    Entered 08/19/19 10:12:02   Main Document
                                        Pg 10 of 15
19-23491-rdd   Doc 1   Filed 08/19/19    Entered 08/19/19 10:12:02   Main Document
                                        Pg 11 of 15
19-23491-rdd   Doc 1   Filed 08/19/19    Entered 08/19/19 10:12:02   Main Document
                                        Pg 12 of 15
19-23491-rdd   Doc 1   Filed 08/19/19    Entered 08/19/19 10:12:02   Main Document
                                        Pg 13 of 15
19-23491-rdd       Doc 1     Filed 08/19/19     Entered 08/19/19 10:12:02           Main Document
                                               Pg 14 of 15


PAUL HASTINGS LLP
200 Park Avenue, New York, NY 10166
Telephone: (212) 318-6000
Facsimile: (212) 319-4090
Pedro A. Jimenez
Irena Goldstein

Proposed Attorneys for the Debtors and Debtors-in-Possession


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

--------------------------------------------------------------- X
                                                                : Chapter 11
In re:                                                          :
                                                                : Case No. 19-______-____
MAXCOM TELECOMUNICACIONES, S.A.B. :
de C.V.                                                         : (Joint Administration Requested)
                                                                :
                                                                :
                  Debtor.                                       :
--------------------------------------------------------------- X

                             CORPORATE OWNERSHIP STATEMENT

        Pursuant to Rules 1007(a)(1) and 7007.1 of the Federal Rules of Bankruptcy Procedure and Rule

1007-3 of the Local Bankruptcy Rules for the Southern District of New York, there are no known

corporations that directly or indirectly own 10% or more of any class of Maxcom Telecomunicaciones,

S.A.B. de C.V.’s equity interests.




                                                    1
19-23491-rdd   Doc 1   Filed 08/19/19    Entered 08/19/19 10:12:02   Main Document
                                        Pg 15 of 15
